In a consolidated action for a separation and other relief, defendant appeals from the judgment insofar as it directs him to pay to plaintiff for her maintenance the sum of- $500 a month. Judgment modified on the facts by substituting in the second ordering paragraph the words and figures “ Three hundred Dollars ($300) ” for the words and figures “ Five hundred Dollars ($500)”. As so modified, judgment, insofar as appealed from, unanimously affirmed, without costs. In our opinion, on the record presented, the award of alimony was excessive. Present — Nolan, P. J., Wenzel, MacCrate, Schmidt and Murphy, JJ.